N

oe Oo 7A aN HD nn HF W

NO NO NO NO WH N NH HO NY HH He He Hee He Re Oe eee ee ee
ao sSN HD A FP WY NO |§ FDO BO TF ID DB A BP WD NO eS

 

 

FILED

DEC 17 2019

CLERK, U.S. DISTRICT COURT

aN DISTRICT OF CALIFORNIA

By
“DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No. 2:15-cr-00125

al

 

 

)
)
Plaintiff, )
)
Vv. ) ORDER FOR RELEASING PERSON IN
) CUSTODY
SERGIO AMBRIZ, )
)
Defendant. )
)
To the UNITED STATES MARSHALL:
Since Sergio Ambriz has served his federal sentence for
violation of conditions of supervised release as of the date below, you

shall release Sergio Ambriz from custody, in this case.

LA AZ
“ GArland ee Jr, i,
nited Sta District Judge

 
  

Dated: December 13, 2019.

 

Fle copy ~ Arvest on
USM in Cou

 
